Citation Nr: 0513247	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-25 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to monetary benefits based on equitable 
relief.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1946.  
The veteran died in October 1972.  The appellant is the 
veteran's son.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2003, the appellant participated in a hearing 
conducted at the RO by a hearing officer.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regarding his appeal of this issue, the appellant requested a 
personal hearing before a member of the Travel Board.  See VA 
Form 9, Appeal to the Board of Veterans' Appeals, dated and 
received in September 2003.  Initially, a videoconference 
hearing was offered for May 2005, but the appellant declined 
and opted to wait for a future visit by a Veterans Law Judge.  
Accordingly, this case is remanded for the following action:

The appellant should be scheduled for a 
personal hearing before a Veterans Law 
Judge.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




